Case 1:20-cv-00147-RDA-TCB Document 12 Filed 05/18/20 Page 1 of 2 PageID# 52




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                   (Alexandria Division)

MARC STOUT, ET. AL.,                        )
                                            )
                     Plaintiff,             )
                                            )
v.                                          )      Case No. 1:20-cv-147 (RDA/TCB)
                                            )
SGT. MISCHOU                                )
                                            )
and                                         )
                                            )
LT. BISEK,                                  )
                                            )
                     Defendants.            )

                                   NOTICE OF HEARING

       THE CLERK OF THE COURT is kindly requested to place this case on the court’s docket

for Friday, June 26, 2020, at 10:00 a.m., or as soon thereafter as the matter may be heard, for

argument on the defendants’ Motion to Dismiss. [Docket Nos. 10 and 11].


                                    SERGEANT MISCHOU AND LIEUTENANT BISEK

                                    By Counsel




           /s/
Julia B. Judkins, VSB No. 22597
Heather K. Bardot, VSB No. 37269
BANCROFT, McGAVIN, HORVATH & JUDKINS, P.C.
9990 Fairfax Boulevard, Suite 400
Fairfax, Virginia 22030
Telephone:     (703) 385-1000
Facsimile:     (703) 385-1555
jjudkins@bmhjlaw.com
hbardot@bmhjlaw.com
Counsel for Defendants
Case 1:20-cv-00147-RDA-TCB Document 12 Filed 05/18/20 Page 2 of 2 PageID# 53




                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 18, 2020, I have mailed copies of this pleading to the following
identified individuals (and have emailed copy to plaintiffs Messrs. Marc Stout and Robert Stout),
and I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, which will
then send a notification of such filing (NEF), if possible, to the following:


               Messrs. Marc and Robert Stout
               30 Willow Branch Place
               Fredericksburg, VA 22405
               legaleyesdrugs@gmail.com
               Pro Se Plaintiffs




                                                    /s/
                                      Julia B. Judkins, VSB No. 22597
                                      BANCROFT, McGAVIN, HORVATH
                                        & JUDKINS, P.C.
                                      9990 Fairfax Boulevard, Suite 400
                                      Fairfax, Virginia 22030
                                      Telephone:      (703) 385-1000
                                      Facsimile:      (703) 385-1555
                                      jjudkins@bmhjlaw.com
                                      Counsel for Defendants




                                                 2
